        Case 3:18-cv-04720-WHO Document 16 Filed 02/21/19 Page 1 of 3



 1   MICHAEL A. JACOBS (State Bar. No. 111664)     PAUL J. ANDRE (State Bar No. 196585)
     mjacobs@mofo.com                              pandre@kramerlevin.com
 2   STEFANI E. SHANBERG (State Bar No. 206717)    KRAMER LEVIN NAFTALIS &
     sshanberg@mofo.com                            FRANKEL LLP
 3   ROBIN L. BREWER (State Bar No. 253686)        990 Marsh Road
     rbrewer@mofo.com                              Menlo Park, California 94025
 4   MORRISON & FOERSTER LLP                       Telephone: (650) 752-1700
     425 Market Street                             Facsimile: (650) 752-1800
 5   San Francisco, California 94105
     Telephone:     (415) 268-7000                 Attorneys for Defendants
 6   Facsimile:     (415) 268-7522                 CUPP CYBERSECURITY, LLC and
                                                   CUPP COMPUTING AS
 7
     Attorneys for Plaintiff
 8   SYMANTEC CORPORATION
 9

10                                UNITED STATES DISTRICT COURT
11                            NORTHERN DISTRICT OF CALIFORNIA
12

13    SYMANTEC CORPORATION,                          Case No. 3:18-cv-04720-WHO
14                        Plaintiff,                 STIPULATION OF DISMISSAL
15          v.
16    CUPP CYBERSECURITY, LLC and
      CUPP COMPUTING AS,
17
                          Defendants.
18

19

20

21

22

23

24

25

26

27
28

     STIPULATION OF DISMISSAL
     Case No. 3:18-cv-04720-WHO
        Case 3:18-cv-04720-WHO Document 16 Filed 02/21/19 Page 2 of 3



 1           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), by and through their

 2    respective undersigned counsel, Plaintiff Symantec Corporation (“Symantec”) and Defendants

 3    CUPP Cybersecurity, LLC and CUPP Computing AS (collectively, “CUPP”) (collectively, the

 4    “Parties”), hereby stipulate and agree as follows:

 5           WHEREAS, on June 14, 2018, CUPP filed a Complaint for Patent Infringement in the

 6    Northern District of Texas (the “Texas Action”);

 7           WHEREAS, on August 6, 2018, Symantec filed a motion to dismiss for improper venue

 8    (“Venue Motion”);

 9           WHEREAS, on August 6, 2018, Symantec filed a Complaint for Declaratory Judgment in

10    the above-captioned action alleging noninfringement of the same patents asserted by CUPP in the

11    Texas Action (“Declaratory Judgment Complaint”);

12           WHEREAS, the District Court for the Northern District of Texas granted the Venue

13    Motion and transferred the Texas Action to the Northern District of California;

14           WHEREAS, the parties agreed to an extension to September 28, 2018, Dkt. No. 11, a

15    further extension to November 27, 2018, Dkt. No. 12, and a further extension to February 25,

16    2019, Dkt. No. 13, for CUPP to respond to the Declaratory Judgment Complaint, pending a

17    decision in the Texas Action;

18           WHEREAS, CUPP has not yet responded to the Declaratory Judgment Complaint; and

19           WHEREAS, the Court has yet to set a case management conference in this action;

20           WHEREAS, both the Texas Action and this action are now before this Court; and

21           WHEREAS, it is unnecessarily duplicative for both cases to proceed;

22           NOW, THEREFORE, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the

23    Parties hereby stipulate and agree that Symantec may voluntarily dismiss the Declaratory

24    Judgment Complaint in this action without prejudice.

25           IT IS SO STIPULATED.

26

27
28

     STIPULATION OF DISMISSAL                                                                   1
     Case No. 3:18-cv-04720-WHO
        Case 3:18-cv-04720-WHO Document 16 Filed 02/21/19 Page 3 of 3



 1    Dated: February 21, 2019                             By:      /s/ Stefani E. Shanberg
                                                                    STEFANI E. SHANBERG
 2
                                                           Attorneys for Plaintiff
 3                                                         SYMANTEC CORPORATION
 4
      Dated: February 21, 2019                             By:     /s/ Paul J. Andre
 5                                                                  PAUL J. ANDRE
 6                                                         Attorneys for Defendants
                                                           CUPP CYBERSECURITY, LLC and
 7                                                         CUPP COMPUTING AS
 8
                                         ATTESTATION CLAUSE
 9
             I, Stefani E. Shanberg, am the ECF user whose identification and password are being used
10
      in this filing. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Paul J. Andre of
11
      Kramer Levin Naftalis & Franken LLP has concurred in the filing of this document.
12

13
      Dated: February 21, 2019                                      /s/ Stefani E. Shanberg
14                                                               STEFANI E. SHANBERG
15

16

17

18

19

20

21

22

23

24

25

26

27
28

     STIPULATION OF DISMISSAL                                                                        2
     Case No. 3:18-cv-04720-WHO
